DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is the national stage entry of PCT/US2018/036451 filed 7 June 2018. Acknowledgement is made of the Applicant’s claim of domestic priority to provisional US application 62/517,136 filed 8 June 2017.

Examiner’s Note
Applicant's amendments and arguments filed 13 October 2022 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 13 October 2022, it is noted that no claims have been amended and no new matter or claims have been added.

Status of the Claims
Claims 1-42 are pending.
Claims 1-42 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-42 stand rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (WO 2007/011396) in view of Kim et al. (US 2014/0142031).
The Applicant claims, in claim 1, a spray-dried powder composition comprising CPZEN-45 and capreomycin. Claims 2-4 narrow the concentration and ratios of the two active agents. In claim 5, the claim uses “consisting essentially of” language. In claims 6 and 9-10, the salt or base form of the actives is limited. Claim 11 requires the composition further comprise at least one other antibiotic and claims 12-13 limit the selection thereof. In claims 14, the composition has less than 5% excipients and in claims 15-16 the types of excipients and amount of water (<10%) is limited. Claim 17 requires the particle size to be between 0.1 and 10 m. Claim 18 further limits the salt forms, concentrations, and ratios of the active agents. In claim 19, the composition is required to be at least 95% stable against dehydration of CPZEN-45 and capreomycin for at least 6 months at 25 ºC and 60% RH. Claims 20-21 limit the way the composition is formed and essentially omit any excipients prior to spray drying. Claims 22-23 are a unit dosage form of the composition with a recited concentration of each agent. Claim 24 is towards a container comprising the composition. Claims 25-32 recite intended uses of the claimed composition, do not result in a structural difference over the prior art, and are given minimal patentable weight (see MPEP 2111.01 (II)). Claims 33-40 are a method of treating a bacterial infection (tuberculosis, for example) comprising administering the composition of claim 1. Claim 41 is a method of preparing a spray-dried composition comprising the compositional elements of the previous claims and claim 42 is the composition prepared.
	Edwards teaches an inhalable capreomycin particle having a diameter of about 4.2 microns and excellent stability (pg 3, ln 30- pg 4, ln 2). The formulations include particles of the drug wherein excipients are optional (pg 4, lns 11-12). Particle size is directly controlled by the spray drying conditions and are determined based on if the particle is to be inhaled into the lung (pg 4, lns 21-23). Based on spray-drying methods, only a residual level of moisture remains within the dried product (pg 7, lns 25-29). The preferred active agent is an antibiotic such as capreomycin, moxifloxacin, or a combination thereof (pg 11, lns 15-33). The nanoparticles formed by spray-drying can contain up to 100% bioactive agent, wherein at least 50% is preferred (pg 12, lns 27-33). Regarding the dosage, Edwards teaches that the dosage can be determined for a particular patient by one of ordinary skill in the art using conventional considerations (pg 18, lns 15-17). However, in the case of capreomycin, Edwards teaches a suitable dosage range of 30-100 mg, given once or twice daily (pg 21, ln 30-pg 22, ln 2). The patients being treated can have the formulation administered by inhalation, for example, from a dry powder inhaler, metered dose inhaler, or a nebulizer (pg 18, lns 22-29). Edwards exemplifies compositions comprising 80:20 capreomycin:leucine wherein the leucine is an excipient and the composition is spray-dried (pg 22, lns 21-27). In another example, the sulfate salt of capreomycin can be used (pg 22, lns 28-31). The formulation of Edwards is used to treat tuberculosis (pg 2, lns 29-31).
	Edwards does not teach further including CPZEN-45 in the composition.
	Kim teaches both capreomycin and CPZEN-45 are anti-mycobacterial agents used to treat tuberculosis [0031] and can be used in inhalers and nebulizers [0041].
It would have been prima facie obvious to prepare the spray-dried particles of Edwards wherein the particles comprise capreomycin or the sulfate salt thereof in up to 100% of the particle. The spray dried particle would comprise no excipients (which are optional) and only residual water may be present (less than 5%). It would have been obvious to further include a second antibiotic agent, such as moxifloxacin, in the spray dried particle, since Edwards teaches combinations of actives. Based on the teachings in Kim that CPZEN-45 and capreomycin are both anti-tuberculosis agents and the fact that Edwards permits multiple active agents, it would have been obvious to use both agents together in the composition of Edwards. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). The resulting composition would be a spray-dried particle having a diameter of about 4.2 microns comprising no excipients and only trace residual water wherein capreomycin, CPZEN-45, and optionally moxifloxacin are combined wherein each active agent comprises up to 100% of the composition. That being said, a mixture of 50:50 capreomycin:CPZEN-45 would have been obvious. Alternatively a mixture of 33:33:33 capreomycin:CPZEN-45:moxifloxacin would also have been obvious. It would have been obvious to include the active agents in a dosage range of 30-100 mg for each agent. Including the composition in a container, such as an inhaler or nebulizer and then administering to a person in need for the treatment of tuberculosis would have been obvious.
Regarding claim 19, the claimed composition consists essentially of CPZEN-45 and capreomycin with less than 5% water in about a 50:50 ratio and a particle size of from 1-5 m. The prior art renders obvious forming a composition comprising only active agent wherein more than one anti-tuberculosis drug would have been obvious to combine, such as CPZEN-45 and capreomycin. Therefore, the prior art composition comprising only CPZEN-45 and capreomycin (in a 50:50 ratio) with a particle size of 4.2 microns would necessarily have the same stability properties as required in the instant claims.
Regarding claims 33-40, Edwards teaching administering the powder composition from an inhaler or nebulizer to a patient in need thereof to treat tuberculosis renders obvious these claims.
Regarding claims 41-42, the composition of Edwards in view of Kim wherein only two actives are comprising the entire particle without the use of excipients wherein the composition is spray-dried renders obvious these claims.
Claims 1-6 and 9-42 are accordingly rejected as obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive. The Applicant argues, on pages 8-9 of their remarks, that Kim is not directed to spray dried formulations nor does it teach a combination of capreomycin and CPZEN-45 without including a cyclic peptide. Applicant argues that both agents are hidden in a long laundry list of other compounds. Applicant argues absent hindsight, there would have been no reason to combine the two agents.
In response, although capreomycin is taught as being injectable, this does not preclude it from also being spray-dried. Moreover, Kim is applied for its teaches that capreomycin and CPZEN-45 are both anti-TB agents. This knowledge would have been used by the skilled artisan to establish equivalency between the two agents based on a similar function. It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985). In addition, it is obvious to combine agents of a known common utility. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07). That being said, it would have been obvious to the skilled artisan to take a known anti-TB drug, CPZEN-45, from a prior art disclosure and combine it with another known anti-TB drug, capreomycin, in the spray-dried composition of Edwards with a reasonable expectation of success. 
In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Applicant has provided no evidence of an unexpected result based on the combination of the two agents. Therefore, it would have been obvious to combine any agents as taught by Edwards and Kim useful for the same purpose.

Claims 1-42 stand rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (WO 2007/011396) in view of Kim et al. (US 2014/0142031) in view of Hanif et al. (Journal of Pharmaceutical and Biomedical Analysis 88 (2014) 370–376).
See above for a description of claims 1-6 and 9-42. Claims 7-8 require the CPZEN-45 to be in a salt (HCl salt) form.
Edwards and Kim, as applied supra, are herein applied in their entirety for the teachings of a powder spray-dried composition comprising CPZEN-45 and capreomycin.
Edwards and Kim do not teach wherein the CPZEN-45 is an HCl salt.
Hanif teaches CPZEN-45 is an anti-turberculosis drug (abstract). CPZEN-45, as tested by Hanif, is in the form of an HCl salt (pg 371, §2.1).
It would have been prima facie obvious to prepare the composition of Edwards and Kim and use the CPZEN-45 in the form of a free base (as implied by Kim) or in the form of an HCl salt, as taught by Hanif, since both forms are taught as being anti-tuberculosis active agents. Claims 1-42 are accordingly rejected as obvious over the prior art.

Response to Arguments
Applicant's arguments filed 13 October 2022 have been fully considered but they are not persuasive. The Applicant argues, on page 10 of their remarks, that Hanif is focused on CPZEN-45 and does not teach or suggest combining with any other active agent.
In response, Hanif is applied for its teaching of a suitable, pharmacologically active form of CPZEN-45 as the HCl salt. Combination of CPZEN-45 and capreomycin would have been obvious based on the teachings of Edwards and Kim, as applied above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613